Citation Nr: 0305495	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-11 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New 
York


THE ISSUE

Entitlement to VA payment or reimbursement of unauthorized 
medical expenses.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant appears to be a veteran who service on active 
duty from July 1944 to March 1946.  The Albany, New York 
Department of Veterans Affairs (VA) Medical Center denied 
benefits sought in March 1999, and the appellant appealed its 
decision.  


REMAND

The record as it stands before the Board does not permit a 
meaningful review of the matter which has been appealed.  In 
fact, it is inadequate despite the fact that it was certified 
by a VA official in a December 1999 VA Form 8 that all 
material evidence is of record.  Due process requires the 
Board to review records which the originating agency has 
reviewed, rather than merely its summary of those records or 
a partial record.  Additional development is necessary as not 
all of the evidence which needs to be considered is of 
record.  

Copies of the administrative file from the Albany and 
Buffalo, New York VA Medical Centers are needed.  Copies of 
Albany and Buffalo, New York VA medical record dating 
from1998 through 1999 are needed.  Administrative and medical 
records from the private facilities where the veteran was 
treated are needed.  Copies of the decisions denying the 
requests for payment or reimbursement of medical expenses are 
needed.  Verification of the veteran's service-connected 
status is needed.  Copy (ies) of the page(s) succeeding page 
1 of the veteran's May 3, 1999 letter to Susan Elred is 
needed.  Compliance with 38 U.S.C.A. Chapter 51 (West 2002) 
as amended by the VCAA is needed.  Also, the appellant is 
arguing that VA authorized the treatment in question.  
However, the originating agency has not considered this issue 
as far as we know.  

The veteran is hereby advised that it is his duty to submit 
all evidence, and that if he is contending that there was an 
emergency warranting the treatment at issue, he must submit 
evidence immediately to prove this point.  Otherwise, VA will 
decide his claim.  

Accordingly, the case is REMANDED to the originating agency 
for the following action:  

1.  Incorporate into the duplicate MAS 
file copies of all record considered by 
the originating agency.  In addition, 
incorporate the following:  Copies of 
the Albany and Buffalo VA medical 
administrative files from 1998 through 
1999, to include notes, faxes, reports 
of contact, etc.; copies of Albany and 
Buffalo VA Medical Center medical 
records dating from 1998 through 1999, 
to include inpatient and outpatient 
treatment records and referral notes; 
copies of administrative and medical 
records from the private facilities in 
question; copies of the decisions 
denying the requests for payment or 
reimbursement of medical expenses; a 
copy(ies) of the page(s) succeeding page 
one of the veteran's May 3, 1999 letter 
to Susan Elred.

2.  Verify the veteran's dates of 
service and service-connected status.  
Additionally, indicate whether or not 
there is a power of attorney on file for 
the claim.  If so, comply with 
procedures which are necessary in cases 
where representation is present.  

3.  Comply with the VCAA and inform the 
veteran of his obligation to submit all 
evidence and that if he does not, VA 
will decide his claim.  

4.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the originating agency 
should issue a supplemental statement of 
the case containing all necessary 
information.  Thereafter, the case 
should be returned to the Board for 
final appellate review, if otherwise in 
order.  In returning the case to the 
Board, the originating agency must make 
sure that all evidence which is 
necessary for the Board's review is sent 
to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the originating agency.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
originating agencys to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


